


Exhibit 10.5

 

LETTER AMENDMENT NO. 1 TO
SECOND AMENDMENT AND RESTATED MASTER SHELF AGREEMENT

 

November 21, 1997

 

The Prudential Insurance Company of America

Pruco Life Insurance Company

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, Texas 75201

 

Ladies and Gentlemen:

 

We refer to the Second Amended and Restated Master Shelf Agreement dated as of
December 19, 1991 (effective as of January 31, 1996) (the “Agreement”) by and
among the undersigned, Western Gas Resources, Inc. (the “Company”), The
Prudential Insurance Company of America (“Prudential”) and Pruco Life Insurance
Company (“Pruco”). Unless otherwise defined herein, the terms defined in the
Agreement shall be used herein as therein defined.

 

The Company and Mountain Gas Resources, Inc., a wholly-owned Subsidiary of the
Company, have entered into an Option and Asset Purchase Agreement dated
November 14, 1997 with RIS (the “Option Agreement”). The Option Agreement grants
RIS an option to purchase a portion (up to 50%) of the Company’s interests in
Granger/Lincoln Road Complex (such portion of such assets being the “Option
Assets”). The unadjusted option price of the Option Assets is approximately
$110,000,000.

 

The Company has requested that you amend paragraphs 6C(4) and 6C(5)(v) relating
to, among other things, sales of assets by the Company or any Subsidiary. You
have indicated your willingness to so amend the Agreement. Accordingly, it is
hereby agreed by the parties hereto as follows:

 

I.                                         Amendments to the Agreement.  The
Agreement is, effective the date first above written, hereby amended as follows:

 

A.                                   Paragraph 6C(4). Sale of Stock and Debt of
Subsidiaries.  Paragraph 6C(4) is hereby deleted in its entirety and replaced,
in lieu thereof, with the following:

 

--------------------------------------------------------------------------------


 

“6C(4). Sale of Stock and Debt of Subsidiaries.  (i) Sell or otherwise dispose
of, or part with control of, any shares of stock or Debt of any Subsidiary,
except to the Company or another Wholly Owned Subsidiary, and except that all
shares of stock and Debt of any Subsidiary at the time owned by or owed to the
Company and all Subsidiaries may be sold as an entirety for a cash consideration
which represents the fair value (as determined in good faith by the Board of
Directors of the Company) at the time of sale of the shares of stock and Debt so
sold, provided that (i) the assets of such Subsidiary together with (ii) the
assets of all other Subsidiaries the stock or Debt of which was sold or
otherwise disposed of in the preceding 12-month period and (iii) the assets of
the Company and its Subsidiaries sold, leased, transferred or otherwise disposed
of pursuant to clause (v) of paragraph 6C(5) in the preceding 12-month period
(in each transaction measured by the greater of book value or Fair Market
Value), do not represent more than 15% of Consolidated Net Tangible Assets as
reflected on the most recent annual or quarterly consolidated balance sheet, and
provided further that, at the time of such sale, such Subsidiary shall not own,
directly or indirectly, any shares of stock or Debt of, or any other continuing
investment in any other Subsidiary (unless all of the shares of stock and Debt
of such other Subsidiary owned, directly or indirectly, by the Company and all
Subsidiaries are simultaneously being sold as permitted by this
paragraph 6C(4)), or any shares of stock or Debt of the Company.

 

(ii) Notwithstanding anything else contained in this paragraph 6C(4), in the
event that the Option (as hereinafter defined) is exercised, then during the
12-month period following the end of the calendar month in which the Option is
exercised the Company shall be permitted to sell or otherwise dispose of, or
part with control of, any shares of stock or Debt of any Subsidiary, provided
that all shares of stock and Debt of any Subsidiary at the time owned by or owed
to the Company and all Subsidiaries may be sold as an entirety for a cash
consideration which represents the fair value (as determined in good faith by
the Board of Directors of the Company) at the time of sale of the shares of
stock and Debt so sold, provided that (i) the assets of such Subsidiary together
with (ii) the assets of all other Subsidiaries the stock or Debt of which was
sold or otherwise disposed of in the preceding 24-month period and (iii) the
assets of the Company and its Subsidiaries sold, leased, transferred of

 

2

--------------------------------------------------------------------------------


 

pursuant to clause (v) of paragraph 6C(5) in the preceding 24-month period (in
each transaction measured by the greater of book value or Fair Market Value), do
not represent more than 25% of Consolidated Net Tangible Assets as reflected on
the most recent annual or quarterly consolidated balance sheet, and provided
further that, at the time of such sale, such Subsidiary shall not own, directly
or indirectly, any shares of stock or Debt of, or any other continuing
investment in, any other Subsidiary (unless all of the shares of stock and Debt
of such other Subsidiary owned, directly or indirectly, by the Company and all
Subsidiaries are simultaneously being sold as permitted by this
paragraph 6C(4)), or any shares of stock or Debt of the Company.”

 

B.                                     Paragraph 6C(5).  Merger and Sale of
Assets. Clause (v) of paragraph 6C(5) is hereby deleted in its entirety and
replaced, in lieu thereof, with the following:

 

“(v) the Company or any Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to any Person, provided, that (a) such assets
together with (b) all other assets of the Company and its Subsidiaries sold,
leased, transferred or otherwise disposed of during the preceding 12-month
period, and (c) the assets of all Subsidiaries the stock or Debt of which has
been sold or otherwise disposed of during the preceding 12-month period pursuant
to the first proviso of paragraph 6C(4)(i) (in each transaction measured by the
greater of book value or Fair Market Value), do not represent more that 15% of
Consolidated Net Tangible Assets as reflected on the most recent annual or
quarterly consolidated balance sheet; provided further, that, in the event that
the first option to purchase certain assets (the “Option”) from the Company or
its Subsidiaries as defined in and pursuant to that certain Option and Asset
Purchase Agreement dated November 14, 1997, by and between Mountain Gas
Resources, Inc. and the Company and RIS (the “Option Agreement”) is exercised,
then for any sales, leases, transfers or other dispositions (including any sale
pursuant to the Option Agreement) of any of the assets of the Company or any
Subsidiary during the 12-month period following the end of the calendar month in
which the Option is exercised, the Company or any Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to any Person, provided that
(a) such assets together with (b) all other assets of the Company and its
Subsidiaries sold, leased, transferred or otherwise disposed of during the
preceding 24-month period, and (c) the assets of all Subsidiaries the stock or
Debt of which has been sold or otherwise disposed of during the

 

3

--------------------------------------------------------------------------------


 

preceding 24-month period pursuant to paragraph 6C(4)(iii)(in each transaction
measured by the greater of book value or Fair Market Value), does not represent
more than 25% of Consolidated Net Tangible Assets as reflected on the most
recent annual or quarterly consolidated balance sheet.”

 

II.                                     Waivers under the Agreement. To the
extent that granting the option to RIS pursuant to the Option Agreement would be
granting a “Lien” on property of the Company and its Subsidiaries in violation
of paragraph 6C(1) of the Agreement, the Company has requested that you waive
such violation. Prudential and Pruco agree to waive any such violation of
paragraph 6C(1) to the extent that granting the option to purchase properties to
RIS pursuant to the Option Agreement constitutes a “Lien” provided the option
granted to RIS expires, or the option of RIS is exercised, on or before (a) July
1, 1998 with respect to at least one-half of the Option Assets and (b) if the
purchase pursuant to the preceding clause (a) is not for the entire amount of
the Option Assets, July 1, 1999 for the remaining one-half of the Option Assets.

 

III.                                 Miscellaneous; Effectiveness.

 

A.                                   On and after the effective date of this
letter amendment, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Agreement, and
each reference in the Notes to “the Agreement,” “thereunder,” “thereof,” or
words of like import referring to the Agreement, shall mean the Agreement as
emended by this Letter Amendment No. 1. The Agreement, as amended by this letter
agreement, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this letter amendment shall note except as expressly provided herein, operate
as a waiver of any right, power or remedy under the Agreement nor constitute a
waiver of any provision of the Agreement.

 

B.                                     This Letter Amendment No. 1 may be
executed in any number of counterparts, and by any combination of the parties
hereto in separate counterparts, each of which counterpart shall be an original
and all of which taken together shall constitute one and the same letter
amendment.

 

C.                                     If you agree to the terms and provisions
hereof, please evidence your agreement by executing and returning at least a
counterpart of this Letter Amendment No. 1 to the Company at its address at
12200 N. Pecos Street, Denver, CO 80234, Attention: Vice President-Finance.

 

4

--------------------------------------------------------------------------------


 

D.                                    This Letter Amendment No. 1 shall become
effective as of the date first above written when and if (i) counterparts of
this letter amendment shall have been executed by us and you, (ii) the consent
attached hereto shall have been executed by each Guarantor, and (iii) Lance Oil
& Gas Company, Inc. shall have delivered to you a Guaranty.

 

 

Very truly yours,

 

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Vice President-Finance

 

Agreed as of the date first above written:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

By:

/s/ RIC ABEL

 

 

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By:

/s/ RIC ABEL

 

 

Vice President

 

5

--------------------------------------------------------------------------------


 

CONSENT TO AMENDMENT

 

Each of the undersigned is a Guarantor (“Guarantor” and, collectively,
“Guarantors”) under separate guaranties (each being a “Guaranty”) in favor of
The Prudential Insurance Company of America (“Prudential”) , for itself and on
behalf of affiliates of Prudential with respect to the obligations of Western
Gas Resources, Inc. (the “Company”) under that certain Second Amended and
Restated Master Shelf Agreement dated as of December 19, 1991 (effective as of
January 31, 1996) (the “Agreement”). The terms used herein have the meaning
specified in each Guaranty unless otherwise defined herein. Prudential, Pruco
Life Insurance Company and the Company are entering into that certain Letter
Amendment No. 1 dated as of November 21, 1997 to the Agreement to which this
consent is attached (“Letter Amendment No. 1”). Each of the undersigned hereby
consents to Letter Amendment No. 1 and each hereby confirms and agrees that its
Guaranty is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects except that, upon the effectiveness of,
and on and after the dated of this consent, all references in the Guaranty of
the undersigned to the “Shelf Agreement,” “thereunder,” “thereof,” or words of
like import referring to the Shelf Agreement shall mean the Agreement as amended
by the Letter Amendment No. 1.

 

Dated as of November 21, 1997.

 

LANCE OIL & GAS COMPANY, INC.

MGTC, INC.

MIGC, INC.

MOUNTAIN GAS RESOURCES, INC.

PINNACLE GAS TREATING, INC.

WESTERN GAS RESOURCES STORAGE, INC.

WESTERN GAS RESOURCES - TEXAS, INC.

WESTERN GAS RESOURCES OKLAHOMA, INC.

WESTERN POWER SERVICES, INC.

WGR CANADA, INC.

 

By:

/s/ William J. Krysiak

 

 

William J. Krysiak, as Vice President-
Finance of each of the above-named companies.

 

--------------------------------------------------------------------------------
